[severanceagreementheleno001.jpg]
EXHIBIT 10.1 SEVERANCE AGREEMENT June 17, 2019 Helen of Troy Nevada Corporation
l Helen of Troy Plaza El Paso, Texas 79912 Attn: Board of Directors 1.
Employment Relationship. Brian L. Grass (“Employee”) is currently employed by
Helen of Troy Nevada Corporation, a Nevada corporation (the “Company”) as Chief
Financial Officer. Employee and the Company acknowledge that either party may
terminate Employee’s employment relationship with the Company and any of its
affiliates at any time and for any or no reason, provided that each party
complies with the terms of this Agreement. Capitalized terms used but not
otherwise defined in this Agreement are defined in Section 5 below. 2. Release
of Claims. In consideration for and as a condition precedent to receiving the
severance benefits outlined in this Agreement, Employee agrees to execute a
Release of Claims in the form attached as Exhibit A (“Release of Claims”).
Employee promises to execute and deliver the Release of Claims to the Company
within 21 days (or, if required by applicable law, 45 days) from the last day of
Employee’s active employment. Employee shall forfeit the severance benefits
outlined in this Agreement in the event that Employee fails to execute and
deliver the Release of Claims to the Company in accordance with the timing and
other provisions of the preceding sentence or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims. 3. Additional Compensation Upon Certain Termination
Events. 3.1 Termination of Employee’s Employment (Not in Connection with a
Change of Control or Retirement Termination of Employment). In the event of a
Termination of Employee’s Employment and contingent upon the Employee’s
execution of the Release of Claims without revocation within the time period
described in Section 2 above and in compliance with Section 8 and Section 9 of
this Agreement, Employee shall be entitled to the following benefits: (a) an
amount equal to (i) twelve (12) months of Employee’s annual base pay at the rate
in effect immediately prior to the date of Termination of Employee’s Employment
plus (ii) 100% of the target annual incentive for the performance period during
which Employee’s employment was terminated, which incentive payment would have
been awarded to Employee under the Helen of Troy Limited 2011 Annual Incentive
Plan and any successor annual incentive plan or arrangement in which executive
officers and employees of Helen of Troy Limited, a Bermuda company (“Helen of
Troy”), and its subsidiaries are eligible to participate (as amended, restated
or modified from time to time, the “Annual Incentive Plan”); (b) an amount equal
to the pro rata portion (as defined below) of the annual incentive payable under
the Annual Incentive Plan for the performance period during which Employee’s
employment was terminated had Employee’s employment not been terminated, based
upon the actual performance of Helen of Troy at the end of such performance
period and payable at the same time that such payment would



--------------------------------------------------------------------------------



 
[severanceagreementheleno002.jpg]
be made during Employee’s regular employment with the Company. For purposes of
this Section 3.1(b), the term “pro rata portion” shall mean a percentage, when
expressed as a fraction, the numerator of which is the number of days during the
applicable performance period in which the Employee was an employee of the
Company, and the denominator of which is the number of days in such performance
period; (c) the vesting of the pro rata portion (as defined below) of any
performance-based compensation that would be vested or otherwise payable to
Employee under the Helen of Troy Limited Amended and Restated 2008 Stock
Incentive Plan, the Helen of Troy Limited 2018 Stock Incentive Plan and any
successor stock or long-term incentive plan in which executive officers and
employees of Helen of Troy and its subsidiaries are eligible to participate (as
amended, restated or modified from time to time, the “Stock Incentive Plan”) for
the performance period(s) during which Employee’s employment with the Company
was terminated if Employee’s employment had not been terminated, based upon the
actual performance of Helen of Troy at the end of such performance period(s) and
payable at the same time that such payment would be made during Employee’s
regular employment with the Company. For purposes of this Section 3.1(c), the
term “pro rata portion” shall mean a percentage, when expressed as a fraction,
the numerator of which is the number of days during the applicable performance
period(s) in which the Employee was an employee of the Company, and the
denominator of which is the number of days in such performance period(s); and
(d) the immediate vesting of a pro rata portion (as defined below) of any
installment of time-vested restricted stock units (“RSUs”), time-vested
restricted stock awards (“RSAs”) and time- vested options granted under the
Stock Incentive Plan that would have vested as of the anniversary of the date
that begins the vesting period applicable to such installment of RSUs, RSAs or
options that immediately follows the date of Termination of Employee’s
Employment. For purposes of this Section 3.1(d), the term “pro rata portion”
shall mean, with respect to any award of time-vested RSUs, time- vested RSAs or
time-vested options, a percentage, when expressed as a fraction, the numerator
of which is the number of days from and after the date that begins the vesting
period applicable to such installment of RSUs, RSAs or options during which
Employee was an employee of the Company, and the denominator of which is the
total number of days in the vesting period(s) applicable to such installment of
RSUs, RSAs or options assuming Employee had been an employee throughout such
vesting period and no event or other matter occurred that would accelerate the
vesting of such award. Any options that vest pursuant to this Section 3.1(d)
shall remain exercisable through the post-termination exercise period set forth
in or contemplated by the agreement evidencing the option. Notwithstanding
anything to the contrary in this Agreement, if any payments, awards or benefits
are owed or required to be settled or delivered to Employee under Section 3.3
hereof, then Employee shall not be entitled to any payment or benefit under this
Section 3.1. Notwithstanding anything to the contrary in this Agreement, if any
payments, awards or benefits are owed or required to be settled or delivered to
Employee under Section 3.1(c) and (d) and Employee has attained Retirement
Eligibility, then Employee shall be entitled to the greater of the payment or
benefit under Section 3.1(c) and (d), determined on an aggregate basis with
respect to the Eligible RSAs, on the one hand, or Section 3.2, determined on an
aggregate basis with respect to the Eligible RSAs, on the other hand. Solely for
purposes of this paragraph, the determination of the Eligible RSAs shall assume
that the date of Retirement Termination of Employment shall be deemed to have
occurred as of the date of the termination of his or her employment regardless
of whether such termination occurred due to a Termination of Employee’s
Employment or a Retirement Termination of Employment. 3.2 Retirement Termination
of Employment. In the event of a Retirement Termination of Employment and
contingent upon Employee’s execution of the Release of Claims without revocation
within the time period described in Section 2 above and in compliance with
Section 8 and Section 9 of this Agreement, Employee shall be entitled to the
following benefits:



--------------------------------------------------------------------------------



 
[severanceagreementheleno003.jpg]
(a) the vesting of any performance-based Eligible RSAs at the same time that
such Eligible RSAs would otherwise become eligible to vest if the Compensation
Committee of the Board (the “Compensation Committee”), in its reasonable
discretion, determines the Eligible RSAs would be vested under the Stock
Incentive Plan for the performance period(s) during which Employee’s employment
with the Company was terminated had Employee’s employment not been terminated,
based upon the actual performance of Helen of Troy at the end of such
performance period(s); and (b) the continued vesting following the date of the
Retirement Termination of Employment of all time-vested Eligible RSAs in
accordance with the terms and conditions of the applicable award agreement and
the Stock Incentive Plan; provided that the number of shares that shall be
eligible to continue to vest as of each vesting date of such Eligible RSAs
following such date of Retirement Termination of Employment shall be equal to
the pro rata portion (as defined below) of any Unvested Tranche applicable to
such vesting date assuming no event or other matter occurred that would
accelerate the vesting of such award. For purposes of this Section 3.2(b), the
term “pro rata portion” shall mean, with respect to each Unvested Tranche of
Eligible RSAs, a number of shares equal to the product of (i) a percentage, when
expressed as a fraction, which has a numerator equal to the number of days from
and including the Grant Date of such Eligible RSAs through and including the
date of Retirement Termination of Employment and a denominator equal to the
number of days from and including the Grant Date of such Eligible RSAs through
and including the vesting date for such Unvested Tranche, multiplied by (ii) the
number of shares of the Eligible RSAs subject to such Unvested Tranche. The
remaining shares in any Unvested Tranche of time-vested RSAs under the Stock
Incentive Plan will be forfeited upon the Retirement Termination of Employment.
3.3 Termination of Employee’s Employment in Connection with a Change of Control.
If there is a Change of Control, and if within six months prior to, on, or
within eighteen months following the effective date of such Change of Control,
there occurs a Termination of Employee’s Employment and contingent upon the
Employee’s execution of the Release of Claims without revocation within the time
period described in Section 2 above and in compliance with Section 8 and Section
9 of this Agreement, Employee shall be entitled to the following benefits
(without duplicating any payment already owed under Section 3.1 or Section 3.2):
(a) an amount equal to (i) eighteen (18) months of Employee’s annual base pay at
the rate in effect immediately prior to the date of Termination of Employee’s
Employment plus (ii) 150% of the target annual incentive under the Annual
Incentive Plan for the performance period during which Employee’s employment was
terminated; (b) the pro rata portion (as defined in Section 3.1(b)) of the
target amount of any annual incentive compensation under the Annual Incentive
Plan for the performance period during which Employee’s employment with the
Company terminated; (c) immediate vesting of all unvested, time-vested RSUs and
unvested, time-vested RSAs granted pursuant to the Stock Incentive Plan that are
outstanding as of immediately prior to the date of Termination of Employee’s
Employment; (d) immediate vesting of all unvested, time-vested options granted
pursuant to the Stock Incentive Plan that are outstanding as of immediately
prior to the date of Termination of Employee’s Employment and an extended
exercisability period for options that vest pursuant to this Section 3.3(d)
ending on the later of the last date of the post-termination exercise period set
forth in the agreement evidencing the option and ninety (90) days following the
date of a Change of Control, provided that no option shall be exercisable beyond
the original term of the option; provided that the exercise of such options



--------------------------------------------------------------------------------



 
[severanceagreementheleno004.jpg]
shall otherwise be subject to the terms and conditions of the Stock Incentive
Plan and the award agreement relating to such option; and (e) immediate vesting
based on assumed performance attainment at target levels of all unvested
performance-based RSUs and unvested performance-based RSAs issued pursuant to
the Stock Incentive Plan that are outstanding as of immediately prior to the
date of Termination of Employee’s Employment. Notwithstanding anything to the
contrary in this Agreement, if any payments, awards or benefits are owed or
required to be settled or delivered to Employee under Section 3.3(c), (d) and
(e) and Employee has attained Retirement Eligibility, then Employee shall be
awarded the payment or benefit under Section 3.3(c), (d) and (e), and Employee
shall not be entitled to any payment or benefit under Section 3.2, except as
provided in the immediately following sentence. If, following the end of the
relevant performance period(s) for the performance-based RSAs the Employee
received under Section 3.3(e), the number of Eligible RSAs that would have
vested under Section 3.2(a) is, on an aggregate basis, greater than the number
of RSAs that vested under Section 3.3(e) on an aggregate basis, then Employee
will also be entitled to the vesting of the number of performance-based Eligible
RSAs equivalent to the positive difference thereof, at the time required under
Section 3.2(a). Solely for purposes of this paragraph, the determination of the
Eligible RSAs shall assume that the date of Retirement Termination of Employment
shall be deemed to have occurred as of the date of the termination of his or her
employment regardless of whether such termination occurred due to a Termination
of Employee’s Employment in connection with a Change of Control or a Retirement
Termination of Employment. 3.4 The Company shall pay Employee any unpaid base
salary or other benefit earned by him up to and including the date of
Termination of Employee’s Employment or the date of Retirement Termination of
Employment, as applicable (including any unpaid cash or equity incentive payment
earned under the Annual Incentive Plan or the Stock Incentive Plan and vested
prior to the effective date of such termination to the extent such payment would
not violate Section 409A of the Code (“Section 409A”)). For purposes of this
Agreement and any award or award agreement granted under any stock or other
incentive plan of Helen of Troy and its subsidiaries, Employee shall not be
deemed to be eligible for or to have “earned” any performance-based award under
such plan or such award agreement unless the applicable performance period has
been fully completed and the applicable performance goals have been achieved.
Subject to compliance with Section 13, the amounts described in this Section
3.4, if any, shall be paid on the date Employee would otherwise have received
each such payment if his employment had not been terminated, subject to
certification of the attainment of any performance goals by the Compensation
Committee to the extent required by the Code or any stock or other incentive
plan of Helen of Troy and its subsidiaries or any related award agreement. 3.5
In the event of a Termination of Employee’s Employment under Section 3.1, a
Retirement Termination of Employment under Section 3.2 or a Termination of
Employee’s Employment under Section 3.3, the Company shall provide, to the
extent permitted by benefit plans of Helen of Troy and its subsidiaries, and
applicable law, the continuation (by way of Company payment for the entire
coverage under COBRA) of health insurance benefits for Employee and his eligible
dependents for a maximum of (a) twelve (12) months, in the event of a
Termination of Employee’s Employment under Section 3.1, or until Employee is
covered by another health insurance policy or is eligible for coverage under an
employer-sponsored group health plan, if that occurs earlier than twelve months
following the Termination of Employee’s Employment under Section 3.1 or (b)
eighteen (18) months, in the event of a Retirement Termination of Employment
under Section 3.2 or a Termination of Employee’s Employment under Section 3.3,
or until Employee is covered by another health insurance policy or is eligible
for coverage under an employer-sponsored group health plan, if that occurs
earlier than eighteen months following a Retirement Termination of Employment
under Section 3.2 or the Termination of Employee’s



--------------------------------------------------------------------------------



 
[severanceagreementheleno005.jpg]
Employment under Section 3.3, as applicable. The Company shall pay the Company’s
COBRA administrator directly on behalf of Employee. Employee acknowledges that
the Company’s payment for coverage under COBRA may be a taxable benefit to
Employee. Accordingly, in order to comply with applicable tax rules and to the
extent required, the Company will impute the amount of the premium to Employee
as income and report it on Form W-2. Employee and the Company agree that if the
COBRA continuation payments provided for in this Section 3.5 are determined to
be discriminatory under the Affordable Care Act nondiscrimination provisions
applicable to insured group health plans, the parties will renegotiate Section
3.5, as applicable, in good faith to avoid the imposition of any excise tax on
Employee or the Company. 3.6 Timing of Payment. Notwithstanding anything to the
contrary herein, all payments, awards and benefits due or required to be
delivered to Employee under Sections 3.1, 3.2 and 3.3 that are not otherwise
required by any rule or regulation issued by any state or federal governmental
agency shall be contingent upon execution by Employee of the Release of Claims
without revocation within the time period described in Section 2 above. Subject
to Employee’s compliance with Section 13, and Employee’s continuing compliance
with Section 9: (a) The amount, if any, to be paid under Section 3.1(a) shall be
payable in twenty-four (24) equal, semi-monthly installments, commencing on the
second payroll date following the date that the Release of Claims becomes
effective and that is at least 60 but not more than 75 days after the date of
Termination of Employee’s Employment and continuing on a semi-monthly basis
thereafter on the Company’s regular payroll dates of each ensuing calendar
month. (b) The amounts, if any, to be paid or required to be delivered under
Section 3.1(b) and Section 3.1(c) shall be payable in accordance with the terms
and conditions set forth in Section 3.1(b) and Section 3.1(c), respectively, and
in any event within two and one-half months following the last day of the
Company’s fiscal year containing the last day of the applicable performance
period. (c) Payments and benefits owed, if any, under Section 3.1(d) hereof
shall be settled or provided within 60 days following the date of Termination of
Employee’s Employment. (d) The amount, if any, to be paid under Section 3.3(a)
shall be payable in a lump sum cash payment on the second payroll date following
the date that the Release of Claims becomes effective and that is at least 60
but not more than 75 days after the later of the date of Termination of
Employee’s Employment and the date of the Change of Control; provided, however,
that if the amounts constitute non- qualified deferred compensation subject to
Section 409A and the Change of Control does not constitute a “change in control
event” within the meaning of the Treasury Regulations of Section 409A, then the
portion of such amount that is equal to the amount that would have been paid
under Section 3.1(a) had the termination not been in connection with a Change of
Control, and that would have been subject to Section 409A, shall be paid in
installments pursuant to the same schedule set forth in Section 3.6(a), and the
amount equal to the difference between the amount payable under Section 3.3(a)
and the aggregate amount payable under Section 3.1(a) and that is subject to
Section 409A shall be paid in a lump sum at the same time that the seventh
semi-monthly installment is paid. Payments and benefits owed, if any, under
Sections 3.3(b), (c), (d) or (e) hereof shall be paid or provided within 60 days
following the later of the date of Termination of Employee’s Employment or the
occurrence of the event constituting a Change of Control. Notwithstanding the
foregoing, the timing of any amounts, awards or benefits to be paid, provided,
delivered or settled under this Section 3.6 is subject to compliance with
Section 409A to the extent any of the payments or benefits are considered
non-qualified deferred compensation under Section 409A.



--------------------------------------------------------------------------------



 
[severanceagreementheleno006.jpg]
3.7 Parachute Payments. In the event that any benefits payable to Employee
pursuant to this Agreement, either alone or in conjunction with other
compensatory payments, (a) constitute “parachute payments” within the meaning of
Section 280G of the Code and (b) but for this Section 3.7 would be subject to
the excise tax imposed by Section 4999 of the Code or any comparable successor
provisions (the “Excise Tax”), then Employee’s benefits payable hereunder shall
be either (x) provided to Employee in full, or (y) provided to Employee to such
lesser extent as would result in no portion of such benefits being subject to
the Excise Tax, whichever of the foregoing results in the receipt by Employee,
on an after-Excise Tax basis, of the larger economic benefit, notwithstanding
that all or some portion of such benefits may be taxable under the Excise Tax,
in each case, as calculated in the Company’s reasonable judgment. In no event
shall the foregoing be interpreted or administered so as to result in an
acceleration of payment or further deferral of payment of any amounts (whether
under this Agreement or any other arrangement) in violation of Sections 409A.
Subject to the immediately preceding sentence, any reduction pursuant to clause
(y) shall be made by first reducing any cash payments, next by reducing any
non-cash benefits, next by reducing any accelerated performance-based equity
grants, and finally by reducing any time-vested equity grants, in each case in
the reverse order of payment. 4. Withholding; Subsequent Employment. 4.1
Withholding. All payments and benefits provided for in this Agreement are
subject to applicable withholding obligations imposed by federal, state and
local laws and regulations. 4.2 Offset. The amount of any payment provided for
in this Agreement shall not be reduced, offset or subject to recovery by the
Company by reason of any compensation earned by Employee as the result of
employment by another employer after Termination of Employee’s Employment or
Retirement Termination of Employment. 4.3 No Further Compensation.
Notwithstanding any other provision of this Agreement, the Annual Incentive
Plan, the Stock Incentive Plan, any severance plan, policy, practice, or
arrangement or any other benefit plan, agreement or arrangement of or maintained
by Helen of Troy or any its subsidiaries, the provisions of this Agreement
exclusively shall govern Employee’s rights to severance benefits upon
termination of employment with the Company and its affiliates, and except as
expressly set forth in this Agreement, Employee shall have no further right to
any compensation or other benefits pertaining to severance. Under no
circumstances will any rights or awards of Employee under the Annual Incentive
Plan or the Stock Incentive Plan accelerate and vest upon the Termination of
Employee’s Employment or Retirement Termination of Employment, except as
otherwise provided in this Agreement. 5. Definitions. 5.1 Beneficial Owner or
Beneficially Owned has the meaning of such term in Rule 13d-3 under the Exchange
Act (or any successor rule thereto). 5.2 Board. “Board” shall mean the Board of
Directors of Helen of Troy. 5.3 Cause. “Cause” shall mean: (a) Employee’s
commission of an act of fraud, embezzlement or similar action; Employee’s
conviction of, or plea of guilty or no contest to, (i) any felony, (ii) any
crime involving fraud or embezzlement or (iii) any defalcation or any crime
involving moral turpitude; (b) Employee’s material breach of any written policy
of the Company or Helen of Troy, including but not limited to the Code of Ethics
for the Chief Executive Officer and Senior Financial



--------------------------------------------------------------------------------



 
[severanceagreementheleno007.jpg]
Officers of Helen of Troy, which, if in the determination of the Board is
capable of being cured or corrected, such breach is not cured or corrected by
the Employee within thirty (30) days of receiving written notice thereof from
the Company; (c) Employee’s commission of any act of dishonesty which is
injurious to the business reputation of the Company or Employee’s violation of
the Company’s insider trading policy; (d) Employee’s failure to perform his
material duties, including without limitation, the failure to follow the
directions of the Board or the Chief Executive Officer of Helen of Troy; or (e)
the breach of any fiduciary duty owed to the Company, Helen of Troy and/or its
shareholders, which is deemed to be material in the reasonable judgment of the
Board. 5.4 Change of Control. “Change of Control” means the occurrence of any of
the following events: (a) any “person” (as such term is used for purposes of
Section 13(d)(3) or 14(d)(2) of the Exchange Act or any successor section
thereto) becomes the Beneficial Owner, directly or indirectly, of more than
forty percent (40%) of the combined voting power of the Outstanding Helen of
Troy Voting Securities; provided, however, that the following acquisitions shall
not constitute a Change of Control: (i) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Helen of Troy or any
corporation controlled by Helen of Troy, or (ii) any acquisition by an entity
pursuant to a reorganization, merger, amalgamation or consolidation, unless such
reorganization, merger, amalgamation or consolidation constitutes a Change of
Control under clause (b) of this Section 5.4; (b) the consummation of a
reorganization, merger, amalgamation or consolidation, unless following such
reorganization, merger, amalgamation or consolidation sixty percent (60%) or
more of the combined voting power of the then issued and outstanding voting
securities of the entity resulting from such reorganization, merger,
amalgamation or consolidation entitled to vote generally in the election of
directors is then Beneficially Owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Helen of Troy Voting Securities
immediately prior to such reorganization, merger, amalgamation or consolidation;
(c) the (i) approval by the shareholders of Helen of Troy of a complete
liquidation or dissolution of Helen of Troy or (ii) sale or other disposition
(in one transaction or a series of related transactions) of all or substantially
all of the assets of Helen of Troy and its “subsidiaries” (as defined in Section
424(f) of the Code), unless the successor entity existing immediately after such
sale or disposition is then Beneficially Owned, directly or indirectly, by all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the Outstanding Helen of Troy Voting Securities
immediately prior to such sale or disposition; or (d) during any period of
twenty-four months (not including any period prior to the effective date of the
Helen of Troy Limited 2018 Stock Incentive Plan), individuals who at the
beginning of such period constitute the Board, and any new director (other than
(i) a director nominated by a Person who has entered into an agreement with
Helen of Troy to effect a transaction described in Sections 5.4(a), (b) or (c)
hereof, (ii) a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest subject to Rule 14a-11 of
Regulation 14A promulgated under the Exchange Act or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board or (iii) a director designated by any Person who is the Beneficial Owner,
directly or indirectly, of securities of Helen of Troy representing 10% or more
of the Outstanding Helen of Troy Voting Securities) whose election by the Board
or nomination for election by Helen of Troy’s shareholders was approved in



--------------------------------------------------------------------------------



 
[severanceagreementheleno008.jpg]
advance by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute at least a majority thereof. Notwithstanding the foregoing,
to the extent that an option, RSA or RSU is subject to the terms of the Stock
Incentive Plan and the Stock Incentive Plan would not permit the use of the
definition of Change of Control set forth herein for the determination, vesting,
or any other benefit hereunder, then each reference to a Change of Control
herein shall be deemed to be the definition of “Change of Control” (or analogous
term) defined in the Stock Incentive Plan applicable to such option, RSA or RSU
with respect to such determination, vesting, or any other benefit. 5.5 Code.
“Code” shall mean the Internal Revenue Code of 1986, as amended. 5.6 Disability.
“Disability” shall mean that Employee would qualify to receive benefit payments
under the long-term disability plan or policy, as it may be amended from time to
time, of the Company or the affiliate or subsidiary of the Company to which
Employee provides services regardless of whether Employee is covered by such
plan or policy. If the Company or the affiliate or subsidiary of the Company to
which Employee provides services does not have a long-term disability policy,
“Disability” shall mean that Employee is unable to carry out the
responsibilities and functions of the position held by Employee by reason of any
medically determined physical or mental impairment for a period of not less than
ninety (90) consecutive days or one-hundred eighty (180) non-consecutive days in
any twelve month period. An Employee shall not be considered to have incurred a
Disability unless he or she furnishes proof of such impairment sufficient to
satisfy the Compensation Committee of the Board (or any successor thereto or
other committee designated by the Board to assume the obligations of the
Compensation Committee of the Board under the terms of the Stock Incentive Plan,
or if no committee shall be designated or in office, the Board) in its sole
discretion. 5.7 Eligible RSAs. “Eligible RSAs” shall mean, with respect to each
award of RSAs granted under the terms and conditions of the Stock Incentive Plan
that is not fully vested, each unvested RSA that has a Grant Date that is at
least six months (measured from and including the Grant Date) before the date of
the Retirement Termination of Employment; provided that Eligible RSAs shall not
include RSAs for which, under the terms of the applicable award agreement, the
vesting of the RSAs shall not accelerate or be eligible for acceleration under
any agreements, plans, policies, arrangements or programs by reason of
Employee’s termination of service with the Company or its affiliates due to
retirement, age and/or total years of service with the Company or its affiliates
(or any combination thereof). 5.8 Exchange Act. “Exchange Act” means the
Securities Exchange Act of 1934, as amended, or any successor thereto. 5.9 Good
Reason. “Good Reason” shall mean any of the following if such event occurs
without the consent of the Employee: (a) Employee shall fail to be vested by the
Company or Helen of Troy with the powers and authority of the Chief Financial
Officer or a significant change by the Company or Helen of Troy in Employee’s
functions, duties or responsibilities which would cause Employee’s position with
the Company or Helen of Troy to become of less responsibility or scope from the
position and attributes thereof described in Section 1 above; (b) a material
reduction by the Company in Employee’s base salary;



--------------------------------------------------------------------------------



 
[severanceagreementheleno009.jpg]
(c) the Company requires Employee to move his residence more than fifty miles
from El Paso, Texas; or (d) the refusal of any successor to assume this
Agreement in accordance with the terms and conditions of Section 6.
Notwithstanding anything to the contrary contained herein, no termination for
Good Reason shall occur unless (i) Employee delivers written notice to the
Company of the occurrence of the event described in this Section 5.9 that
constitutes Good Reason within ninety (90) days of Employee learning of the
initial existence of the event, (ii) the Company or Helen of Troy, as
applicable, fails to remedy the event within thirty (30) days of the delivery of
such notice and (iii) Employee terminates his employment no later than thirty
(30) days following the end of such cure period. 5.10 Grant Date. “Grant Date”
means (a) with respect to any option, RSA or RSU, the date expressly stated as
the “Grant Date” or “Date of Grant” or analogous term in the applicable award
agreement or (b) if no such date is specified in the applicable award agreement,
the date on which the Compensation Committee resolves to grant an option, RSA or
RSU, as the case may be. 5.11 Outstanding Helen of Troy Voting Securities.
“Outstanding Helen of Troy Voting Securities” means the then issued and
outstanding voting securities of Helen of Troy entitled to vote generally in the
election of directors. 5.12 Retirement Eligibility. “Retirement Eligibility”
means any time after the date (a) the sum of the Employee’s age and number of
years of service of employment with the Company or any of its affiliates or
subsidiaries is sixty-five (65) and (b) the Employee attains ten (10)
consecutive years of employment with the Company or any of its affiliates or
subsidiaries. 5.13 Retirement Termination of Employment. “Retirement Termination
of Employment” means that Employee, by written notice to the Company, has
voluntarily terminated his employment with the Company (including any affiliate
or subsidiary of the Company) for any reason other than for Cause, death or Good
Reason on or after the date Employee attains Retirement Eligibility. 5.14
Termination of Employee’s Employment. “Termination of Employee’s Employment”
means that (a) the Company has terminated Employee’s employment with the Company
(including any affiliate or subsidiary of the Company) other than for Cause,
death, Disability or a Retirement Termination of Employment, or (b) Employee, by
written notice to the Company, has terminated his employment with the Company
(including any affiliate or subsidiary of the Company) for Good Reason other
than due to a Retirement Termination of Employment. A Termination of Employee’s
Employment is intended to mean a termination of employment which constitutes a
“separation from service” under the Code for purposes of non-qualified deferred
compensation payable hereunder on or by reference to the Employee’s separation
from service. 5.15 Unvested Tranche. “Unvested Tranche” means, for any
applicable period of determination, the period (a) between the Grant Date and
the first vesting date of such Eligible RSA, if no portion of the Eligible RSA
has vested as of such determination, and (b) between each vesting date under any
Eligible RSA. 6. Successors; Binding Agreement. The rights and obligations of
the Company under this Agreement shall inure to the benefit of, and shall be
binding on, the Company and its successors and assigns, and the rights and
obligations of Employee under this Agreement shall inure to the benefit of, and
shall be binding upon, Employee and (other than obligations to perform services
and to refrain from disparagement)



--------------------------------------------------------------------------------



 
[severanceagreementheleno010.jpg]
his heirs, personal representatives and assigns; provided that Employee may not
assign any of his rights, interests or obligations hereunder without the prior
written consent of the Company or Helen of Troy. The Company will require, and
will cause Helen of Troy to require, any successor (whether direct or indirect,
by purchase, merger, acquisition of assets, consolidation or otherwise) to all
or substantially all of the business and/or assets of Helen of Troy to assume
and agree to perform the duties and obligations of Helen of Troy and the
Company, as the case may be, under this Agreement in the same manner and to the
same extent that Helen of Troy and the Company would be required to perform if
no such succession had taken place. 7. Entire Agreement; Conflicts with Other
Agreements. With respect to the matters covered by this Agreement, this
Agreement contains the entire understanding relating to the subject matter
hereof and supersedes any prior written or oral agreements, representations, and
understandings, whether written or not, if any, between the Company or any
predecessor of the Company and Employee. As of the date hereof, this Agreement
supersedes and replaces any and all severance pay plans, policies, practices,
arrangements or programs, written or unwritten, that Helen of Troy or any its
subsidiaries may have had in effect for Employee from time to time prior to the
date hereof. In the event of any conflict or inconsistency between the terms of
any other agreement between the Company, Helen of Troy, or any of their
respective subsidiaries and Employee or any plan of Helen of Troy or its
subsidiaries and the terms hereof, the terms of this Agreement shall govern. 8.
Resignation of Corporate Offices. Employee will resign Employee’s office, if
any, as a director, officer, trustee or other position of the Company, its
subsidiaries or affiliates and of any other corporation, partnership, trust or
other entity of which Employee serves as such at the request of the Company or
its affiliates, effective as of the date of Termination of Employee’s Employment
or the date of the Retirement Termination of Employment, as applicable. Employee
agrees to provide the Company such written resignation(s) upon request and that
no severance pay or other benefits will be paid until after such resignation(s)
are provided. Employee agrees to execute all documents and take such further
steps as may be required to effectuate such resignation(s). 9. No Disparagement.
(a) Employee agrees, other than with regard to employees in the good faith
performance of Employee’s duties with the Company while employed by the Company,
both during the term of Employee’s employment and after Employee’s employment
with the Company terminates, not to knowingly disparage the Company or its
officers, directors, employees or agents in any manner likely to be harmful to
it or them or its or their business, business reputation or personal reputation.
This Section 9(a) shall not be violated by statements from Employee which are
truthful, complete and made in good faith in required response to legal process
or governmental inquiry. (b) Employee agrees that any breach of this Section 9
by Employee shall be deemed a material breach of this Agreement. Employee agrees
and understands that the remedy at law for any breach by him of this Section 9
would be inadequate and that the damages flowing from such breach are not
readily susceptible to being measured in monetary terms. Accordingly, it is
acknowledged that, upon Employee’s violation of this Section 9, Helen of Troy or
its subsidiaries may be entitled to immediate injunctive relief and may obtain
temporary orders or other injunctive or provisional relief restraining any
further breach in a court of competent jurisdiction. Nothing in this Section 9
shall be deemed to limit the Company, Helen of Troy or any of its subsidiaries’
remedies at law or in equity for any breach by Employee of any of the provisions
of this Section 9 which may be pursued or availed of by the Company, Helen of
Troy or any of its subsidiaries.



--------------------------------------------------------------------------------



 
[severanceagreementheleno011.jpg]
10. Governing Law and Venue. This Agreement, including all matters related to
its validity, enforceability, construction, interpretation and performance, all
aspects of the relationship between the parties contemplated hereby and any
disputes or controversies arising therefrom or related thereto, will be governed
by, construed and enforced in accordance with the laws of the State of Texas
(without regard to its conflicts-of-law provisions or principles). The Company
and Employee hereby irrevocably and unconditionally (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the state and federal courts of El Paso County, Texas (the “Texas
Court”), and not in any other state or federal court in the United States of
America or any court in any other country, (b) consent to submit to the
exclusive jurisdiction of the Texas Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such action or proceeding in the Texas
Court, and (d) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Texas Court has been brought in an improper
or inconvenient forum. 11. Amendment. No provision of this Agreement may be
modified unless such modification is agreed to in writing signed by Employee and
the Company. 12. Severability. If any of the provisions or terms of this
Agreement shall for any reason be held invalid or unenforceable, such invalidity
or unenforceability shall not affect any other terms of this Agreement, and this
Agreement shall be construed as if such unenforceable term had never been
contained in this Agreement. 13. Deferred Compensation. (a) It is the intention
that no payment or entitlement pursuant to this Agreement will give rise to any
adverse tax consequences under Section 409A or Section 457A of the Code
(“Section 457A”) and that such payments or entitlements to which Employee is or
could become entitled to under this Agreement are intended to be exempt from or
comply with Section 409A and exempt from Section 457A, with the payments
intended to be exempt under the “short-term deferral” and “separation pay”
exceptions to the maximum extent permitted under Section 409A, and this
Agreement shall be interpreted and administered in a manner consistent with such
intent. Further, no effect shall be given to any provision herein in a manner
that reasonably could be expected to give rise to adverse tax consequences under
Section 409A or Section 457A. The Company and Employee agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Employee under
Section 409A or Section 457A. If Employee or the Company believes, at any time,
that any benefit or right provided by this Agreement does not comply with
Section 409A or Section 457A, it shall promptly advise the other and shall
negotiate reasonably and in good faith to amend the terms of such benefits and
rights such that they comply with Section 409A and Section 457A (with the most
limited possible economic effect on Employee and on the Company). For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate and distinct payment. Nothing in this Agreement shall
provide a basis for any person to take action against the Company or any
affiliate thereof based on matters covered by Section 409A or Section 457A,
including the tax treatment of any amount paid under this Agreement, and neither
the Company nor any of its affiliates shall under any circumstances have any
liability to Employee or his estate or any other party for any taxes, penalties
or interest due on amounts paid or payable under this Agreement, including
taxes, penalties or interest imposed under Section 409A. (b) Without limiting
the generality of the foregoing and anything in this Agreement to the contrary
notwithstanding, if amounts or benefits payable by reference to the timing of
Employee’s termination of employment constitute non-qualified deferred
compensation subject to Section 409A, as



--------------------------------------------------------------------------------



 
[severanceagreementheleno012.jpg]
determined in the Company’s sole discretion, (i) such amounts or benefits shall
not be paid unless Employee experiences a “separation from service” (within the
meaning of Section 409A), (ii) to the extent that any payment period conditioned
on Employee’s execution of a release commences in one calendar year and ends in
the subsequent calendar year, such amounts or benefits shall be paid in the
second calendar year; and (iii) if Employee is a “specified employee” (within
the meaning of Section 409A) as of the date of Employee’s separation from
service, such amounts or benefits shall not be paid until the date that is six
months and one day following the date of Employee’s separation from service, or
if earlier, the date of Employee’s death. 14. Notices. All notices, requests,
demands and other communications under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered by hand and receipted
for by the party to whom said notice or other communication shall have been
directed, (b) mailed by certified or registered mail with postage prepaid, on
the third business day after the date on which it is so mailed, (c) mailed by
reputable overnight courier and receipted for by the party to whom said notice
or other communication shall have been directed or (d) sent by facsimile
transmission, with receipt of oral confirmation that such transmission has been
received: (i) If to Employee, at such address as Employee shall provide to the
Company. (ii) If to the Company to: Helen of Troy Nevada Corporation l Helen of
Troy Plaza El Paso, Texas 79912 Attn: Board of Directors With a copy to: Office
of General Counsel 1 Helen of Troy Plaza El Paso, Texas 79912 or to any other
address as may have been furnished to Employee by the Company. [Signature page
follows.]



--------------------------------------------------------------------------------



 
[severanceagreementheleno013.jpg]
IN WITNESS WHEREOF, this Agreement has been executed on the date and year first
written above. HELEN OF TROY NEVADA CORPORATION EMPLOYEE: By: /s/ Julien R.
Mininberg /s/ Brian L. Grass Name: Julien R. Mininberg Brian L. Grass Title:
Chief Executive Officer The obligations of Helen of Troy Nevada Corporation to
Employee hereunder are hereby guaranteed by Helen of Troy Limited, a Bermuda
company. HELEN OF TROY LIMITED, a Bermuda company By: /s/ Julien R. Mininberg
Name: Julien R. Mininberg Title: Chief Executive Officer



--------------------------------------------------------------------------------



 
[severanceagreementheleno014.jpg]
EXHIBIT A RELEASE OF CLAIMS 1. Parties. The parties to Release of Claims
(hereinafter “Release”) are Brian L. Grass and Helen of Troy Nevada Corporation,
a Nevada corporation, as hereinafter defined. 1.1 Employee and Releasing
Parties. For the purposes of this Release, “Employee” means Brian L. Grass, and
“Releasing Parties” means Employee and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse. 1.2 The Company
and the Released Parties. For the purposes of this Release, the “Company” means
Helen of Troy Nevada Corporation, a Nevada corporation, and “Released Parties”
means the Company and its predecessors and successors, affiliates, and all of
each such entity’s officers, directors, employees, insurers, agents, attorneys
or assigns, in their individual and representative capacities. 2. Background and
Purpose. Employee was employed by the Company. Employee’s employment is ending
effective ________________ under the conditions described in Section 3.1,3.2 or
3.3, as applicable, of the Severance Agreement (“Agreement”) by and between
Employee and the Company dated [__________ __, ____]. The purpose of this
Release is to settle, and the parties hereby settle, fully and finally, any and
all claims the Releasing Parties may have against the Released Parties, whether
asserted or not, known or unknown, including, but not limited to, claims arising
out of or related to Employee’s employment, separation of employment, any claim
for reemployment, or any other claims whether asserted or not, known or unknown,
past or future, that relate to Employee’s employment, separation of employment,
reemployment, or application for reemployment (in each case except as set forth
below). 3. Release. In consideration for the payments and benefits set forth in
Section 3 of the Agreement and other promises by the Company all of which
constitute good and sufficient consideration, Employee, for and on behalf of the
Releasing Parties, waives, acquits and forever discharges the Released Parties
from any obligations the Released Parties have and all claims the Releasing
Parties may have as of the Effective Date (as defined in Section 4 below) of
this Release, including but not limited to, obligations and/or claims arising
from the Agreement (other than any claim Employee may have against the Company
after the date hereof with respect to nonperformance of the payment obligations
of the Company set forth in Section 3 of the Agreement) or any other document or
oral agreement relating to employment, separation of employment, compensation,
benefits, severance or post-employment issues. Employee, for and on behalf of
the Releasing Parties, hereby releases the Released Parties from any and all
claims, demands, actions, or causes of action, in law or equity, whether known
or unknown, arising from or related in any way to any employment of or past
failure or refusal to employ Employee by the Company, or any other past claim
that relates in any way to Employee’s employment, separation of employment,
compensation, benefits, A-1



--------------------------------------------------------------------------------



 
[severanceagreementheleno015.jpg]
reemployment, or application for employment, with the exception of any claim
Employee may have against the Company for enforcement of the Agreement. The
matters released include, but are not limited to, any claims under federal,
state or local laws, including the Age Discrimination in Employment Act (“ADEA”)
as amended by the Older Workers’ Benefit Protection Act (“OWBPA”), any common
law tort, contract or statutory claims, and any claims for liquidated damages,
compensatory or putative damages and for attorneys’ fees and costs. Further,
Employee, for and on behalf of the Releasing Parties, waives and releases the
Released Parties from any claims that this Release was procured by fraud or
signed under duress or coercion so as to make the Release not binding. Employee
is not relying upon any representations by the Company’s legal counsel in
deciding to enter into this Release. Employee understands and agrees that by
signing this Release, Employee, for and on behalf of the Releasing Parties, is
giving up the right to pursue any legal claims that Employee or the Releasing
Parties may have against the Released Parties with respect to the claims
released hereby. Provided, nothing in this provision of this Release shall be
construed to prohibit Employee from challenging the validity of the ADEA release
in this Section of the Release or from filing a charge or complaint with the
Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.
Employee should consult with an attorney regarding the terms of this Release
before signing the Release. Employee understands and agrees that this Release
extinguishes all released claims, whether known or unknown, foreseen or
unforeseen. Employee fully understands that, if any fact with respect to any
matter covered by this Release is found hereafter to be other than or different
from the facts now believed by Employee to be true, Employee expressly accepts
and assumes that this Release shall be and remain effective, notwithstanding
such difference in the facts. 3.1 IMPORTANT INFORMATION REGARDING RELEASE OF AGE
DISCRIMINATION CLAIMS. Employee understands and agrees that: a. Also included
among the claims knowingly and voluntarily waived and released by Employee in
Section 3 are any age discrimination, retaliation, harassment, or related claims
under the Age Discrimination in Employment Act (“ADEA”), the Texas Commission on
Human Rights Act, the Older Workers Benefit Protection Act (“OWBPA”), or any
other federal, state, or local law; b. this Release is worded in an
understandable way; c. claims under ADEA that may arise after the date Employee
signs this Release are not waived; d. the rights and claims waived in this
Release are in exchange for additional consideration over and above any
consideration to which Employee was already undisputedly entitled; e. Employee
has been advised to consult with an attorney prior to executing this Release and
has had sufficient time and opportunity to do so; f. Employee has been given a
period of time of 21 days (or, if required by applicable law, 45 days) (the
“Statutory Period”), if desired, to consider this Release before signing it, and
that if Employee signs this Release in less time than the full Statutory Period,
then by doing so he voluntarily agreed to waive his right to the full Statutory
Period; A-2



--------------------------------------------------------------------------------



 
[severanceagreementheleno016.jpg]
g. Employee may revoke his waiver and release of any ADEA claims covered by this
Release within seven (7) days from the date Employee executes this Release.
Notice of revocation must be in writing and received by _________________
Attention: _____________ within seven (7) days after Employee signs this
Release; and h. any changes made to this Release, whether material or
immaterial, will not restart the running of the Statutory Period. 3.2
Reservations of Rights. This Release shall not affect any rights which Employee
may have under any medical insurance, disability plan, workers’ compensation,
unemployment compensation, indemnifications, applicable company stock incentive
plan(s) that survive termination of employment, or the 401(k) plan maintained by
the Company, or any other entitlement to benefits in which Employee already is
vested. 3.3 No Admission of Liability. It is understood and agreed that the acts
done and evidenced hereby and the release granted hereunder is not an admission
of liability on the part of Employee or the Company or the Released Parties, by
whom liability has been and is expressly denied. 4. Effective Date. The
“Effective Date” of this Release shall be the eighth calendar day after it is
signed and not revoked by Employee. 5. Confidentiality, Proprietary, Trade
Secret and Related Information Employee acknowledges the duty and agrees not to
make unauthorized use or disclosure of any confidential, proprietary or trade
secret information learned as an employee about the Company, its products,
customers and suppliers, and covenants not to breach that duty. This provision
is in addition to, and not in lieu of: (a) the protections afforded trade
secrets and confidential information under applicable law; and (b)
notwithstanding the restrictions on use or disclosure of trade secrets,
confidential information, or proprietary information under any other
confidentiality agreement between the Company and Employee. Moreover, Employee
acknowledges that, subject to the enforcement limitations of applicable law, the
Company reserves the right to enforce the terms of any offer letter, employment
agreement, confidentially agreement, or any other agreement between Employee and
the Company and any section(s) therein. Should Employee, Employee’s attorney or
agents be requested in any judicial, administrative, or other proceeding to
disclose confidential, proprietary or trade secret information Employee learned
as an employee of the Company, Employee shall promptly notify the Company of
such request by the most expeditious means in order to enable the Company to
take any reasonable and appropriate action to limit such disclosure. 6. Scope of
Release. The provisions of this Release shall be deemed to obligate, extend to,
and inure to the benefit of the parties; the Company’s parents, subsidiaries,
affiliates, successors, predecessors, assigns, directors, officers, and
employees; and each party’s insurers, transferees, grantees, legatees, agents,
personal representatives and heirs, including those who may assume any and all
of the above-described capacities subsequent to the execution and Effective Date
of this Release. 7. Entire Release. A-3



--------------------------------------------------------------------------------



 
[severanceagreementheleno017.jpg]
This Release and the Agreement signed by Employee contain the entire agreement
and understanding between the parties with respect to the subject matter hereto
and, except as reserved in Sections 3 and 5 of this Release, supersede and
replace all prior agreements, written or oral, prior negotiations and proposed
agreements, written or oral. Employee and the Company acknowledge that no other
party, nor agent nor attorney of any other party, has made any promise,
representation, or warranty, express or implied, not contained in this Release
concerning the subject matter of this Release to induce this Release, and
Employee and the Company acknowledge that they have not executed this Release in
reliance upon any such promise, representation, or warranty not contained in
this Release. 8. Severability. Every provision of this Release is intended to be
severable. In the event any term or provision of this Release is declared to be
illegal or invalid for any reason whatsoever by a court of competent
jurisdiction or by final and unappealed order of an administrative agency of
competent jurisdiction, such illegality or invalidity should not affect the
balance of the terms and provisions of this Release, which terms and provisions
shall remain binding and enforceable. 9. Mutual Drafting. The parties each
acknowledge that each party has reviewed and revised this Agreement and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. The language of this Agreement shall, in all cases, be
construed as a whole, according to its fair meaning, and not strictly for, or
against, either of the parties. 10. References. The Company agrees to follow the
applicable policies regarding release of employment reference information. 11.
Parties May Enforce Release. Nothing in this Release shall operate to release or
discharge any parties to this Release or their successors, assigns, legatees,
heirs, or personal representatives from any rights, claims, or causes of action
arising out of, relating to, or connected with a breach of any obligation of any
party contained in this Release. 12. Governing Law and Venue. This Release,
including all matters related to its validity, enforceability, construction,
interpretation and performance, all aspects of the relationship between the
parties contemplated hereby and any disputes or controversies arising therefrom
or related thereto, will be governed by, construed and enforced in accordance
with the laws of the State of Texas (without regard to its conflicts-of-law
provisions or principles). The Company and Employee hereby irrevocably and
unconditionally (a) agree that any action or proceeding arising out of or in
connection with this Release shall be brought only in the state and federal
courts of El Paso County, Texas (the “Texas Court”), and not in any other state
or federal court in the United States of America or any court in any other
country, (b) consent to submit to the exclusive jurisdiction of the Texas Court
for purposes of any action or proceeding arising out of or in connection with
this Release, (c) waive any objection to the laying of venue of any such action
or proceeding in the Texas Court, and (d) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Texas Court
has been brought in an improper or inconvenient forum. A-4



--------------------------------------------------------------------------------



 
[severanceagreementheleno018.jpg]
13. Acknowledgments. Employee acknowledges that the Company is not undertaking
to advise Employee with respect to any tax or other consequences of this Release
and that Employee is solely responsible for determining those consequences.
Employee has read this Release and understands its terms. Employee has been
provided with a full and fair opportunity to consult with an attorney of his
choosing and to obtain any and all advice deemed appropriate with respect to
this Release. Employee acknowledges that nothing in this Release shall limit
Employee’s ability to confer with legal counsel, to testify truthfully under
subpoena or court order, or to initiate, provide truthful information for, or
cooperate with an investigation by a municipal, state, or federal agency for
enforcement of laws. This Release has been entered into with the understanding
that there are no unresolved claims of any nature that Employee has against the
Company. Employee acknowledges and agrees that except for the payment and
benefits set forth in Section 3 of the Agreement, all compensation, benefits,
and other obligations due Employee by the Company, whether by contract or by
law, have been paid or satisfied in full. Employee further agrees that the
representations and understandings set forth in this paragraph have been relied
on by the Company and constitute consideration for the Company’s execution of
this Release. In light of the foregoing, Employee is satisfied with the terms of
this Release and agrees that its terms are binding on him. Dated:
____________________ Brian L. Grass STATE OF ) ) County of ) Personally appeared
the above named Brian L. Grass and acknowledged the foregoing instrument to be
his voluntary act and deed. Before me: NOTARY PUBLIC - My commission expires:
HELEN OF TROY NEVADA CORPORATION By: Dated: Name: Title: A-5



--------------------------------------------------------------------------------



 